Citation Nr: 0936574	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The appellant served on active duty from July 9, 1973, to 
October 3, 1973.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio, (hereinafter RO).  


FINDING OF FACT

The appellant served on a period of active duty less than 90 
days; he was not discharged for a disability incurred in or 
aggravated by service and is not service-connected for a 
disability which would have justified a discharge from 
service.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant law, pension is payable to a Veteran who 
served in the active military, naval, or air service for 
ninety (90) days or more during a period of war.  If the 
Veteran served less than ninety (90) days, pension is payable 
if the Veteran served during a period of war and was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

The VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying such service.  See 38 
C.F.R. § 3.203.

Evidence of record includes a Department of Defense Form 214 
showing that the appellant served on active duty with the 
United States Marine Corps from July 9, 1973 to October 3, 
1973.  No prior active service was noted therein, and no 
additional active duty is demonstrated.  Although service 
records indicate wartime active service, the period of active 
service, as demonstrated above, was less than 90 days.  

The appellant did sustain a fracture of the left wrist in 
service in July 1973, but he was not discharged due to this 
disability as he was able to return to light duty in August 
1973 following a closed reduction of the fracture.  An 
Aptitude Board Report concluded the appellant's general 
qualifications did not warrant retention in service, and he 
as discharged on this basis. 

The Board has considered the appellant's Veteran's 
contentions with regard to the "unfairness" of the 
determination that the nature of this service precludes 
entitlement to pension benefits.  However, the findings of a 
United States service department verifying a person's service 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

In sum, the record shows that the Appellant's period of 
active service constituted less than ninety (90) days.  He 
was not discharged for a disability incurred in or aggravated 
by service, and is not service-connected for a disability 
which would have justified a discharge from service.  As 
indicated, while the appellant fractured his wrist in service 
in July 1973, he was able to return to duty the next month, 
and he was not discharged due to a wrist disability but 
instead was discharged because he was found to not have the 
general qualifications warranting retention in the service.  
As a result, he does not have basic eligibility for VA 
pension benefits and his claim must be denied on that basis.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.3. In a case where, as 
here, the law is dispositive, the claim must be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  Congress, in enacting the VCAA, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129 (2002).  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See id. at 132.  
In this case, as the law is dispositive, the VCAA is also not 
applicable.

ORDER

Basic eligibility for nonservice-connected pension benefits 
is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


